UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-6254



In Re: MARK DAVIS,

                                                         Petitioner.



         On Petition for Writ of Mandamus.    (CR-96-325)


Submitted:   April 10, 2000                 Decided:   July 24, 2000


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Davis has filed a petition for a writ of mandamus seeking

to have this court direct the district court to resentence him in

accordance with this Court’s opinion in United States v. Davis,

1999 WL 686894, *4 (4th Cir. Sept. 3, 1999) (No. 98-4037) (unpub-

lished). Mandamus relief is available only when the petitioner has

a clear right to the relief sought.    See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).    Further, mandamus

is a drastic remedy and should only be used in extraordinary situ-

ations.   See Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).   Mandamus

relief is only available when there are no other means by which the

relief sought could be granted, see In re Beard, 811 F.2d at 826,

and may not be used as a substitute for appeal.    See In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).    Davis has taken

an appeal in this very case.   United States v. Davis, No. 00-4022.

     We grant Davis’ motion to proceed in forma pauperis. However,

because he has not shown that there are no other means by which the

relief sought could be granted, we deny his petition for mandamus

relief.   Further, we deny his motion to produce the transcript of

the sentencing hearing. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-




                                 2
rials before the court and argument would not aid the decisional

process.




                                                 PETITION DENIED




                               3